Citation Nr: 0104230	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an effective date earlier than April 1, 
1993 for a grant of service connection for right shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from April 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1994 and January 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  

The issues of entitlement to service connection for a low 
back disorder and acquired psychiatric disorder will be 
addressed in the remand portion of this decision.

As a preliminary matter, the Board notes that the issue of 
entitlement to an earlier effective date for a grant of 
service connection for right shoulder dislocation was not 
certified by the RO as an issue on appeal.  However, the 
Board finds that the veteran initiated and perfected an 
appeal from the determination by the agency of original 
jurisdiction on that issue and will not be prejudiced by the 
Board's consideration of the merits of that issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  By a rating 
decision dated September 1994, the RO granted service 
connection for a right shoulder disability and assigned a 20 
percent evaluation effective from April 1, 1993.  The veteran 
expressed disagreement with the effective date of the award 
in a timely notice of disagreement, and the RO issued a 
Statement of the Case in November 1994.  In December 1994, 
within the time limit for filing a substantive appeal, the 
veteran submitted a statement in which he expressed continued 
disagreement with the assigned effective date.  The Board 
finds that the veteran's statement of December 1994 
constituted a substantive appeal on the effective date issue.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (2000).  The Board will, therefore, proceed with 
appellate review 


of the claim for an effective date earlier than April 1, 
1993, for a grant of service connection for right shoulder 
dislocation.

The Board also notes that, in a June 1995 rating decision, 
the RO assigned a 30 percent evaluation for the veteran's 
right shoulder dislocation effective from April 1, 1993, and 
the veteran expressed disagreement in February 1996 with the 
effective date of the increased evaluation.  In February 
1996, the RO issued a Statement of the Case.  In March 1997, 
the veteran filed a statement expressing his continued 
disagreement with the effective date of compensation.  In 
June 1997, the RO sent the veteran a letter informing him 
that the statement did not constitute a timely substantive 
appeal of the effective date assigned by the June 1995 rating 
decision.  In June 1997, the veteran submitted a statement by 
a VA clinical social worker that schizoaffective disorder may 
have affected the veteran's ability to deal with the VA 
claims process.  The Board notes that the veteran did not, 
under the provisions of 38 C.F.R. § 20.303, file a timely 
request for an extension of time within which to file a 
substantive appeal from the rating decision of June 1995.  
The Board refers to the RO for appropriate action the issue 
of whether the veteran has shown good cause for his failure 
to file a timely appeal or to file a timely request for an 
extension of time within which to appeal the effective date 
assigned by the rating decision of June 1995.  See 38 C.F.R. 
§ 3.109(b) (2000).


FINDINGS OF FACT

1.  In unappealed decisions dated in March 1984, July 1985, 
and January 1992, the RO denied claims of entitlement to 
service connection for a right shoulder disability.

2.  The veteran reopened his claim for service connection for 
a right shoulder disability on April 1, 1993.

3.  In September 1994, the RO granted service connection for 
right shoulder dislocation, effective from April 1, 1993, the 
date of reopened claim.

CONCLUSION OF LAW

The requirements for an effective date earlier than April 1, 
1993 for a grant of service connection for right shoulder 
dislocation have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the effective date of a grant of 
service connection for right shoulder dislocation should be 
the date of his original claim for that benefit in June 1983.  

Except as otherwise provided, the effective date of an award 
of disability compensation based upon a claim reopened after 
final disallowance shall be the date of receipt of claim or 
the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (2000).

The record shows that the veteran initially claimed 
entitlement to service connection for a right shoulder 
disability in June 1983.  A rating decision issued in March 
1984 denied the claim.  The veteran did not appeal the rating 
decision of March 1984, which became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b) (2000).  The veteran attempted 
to reopen the claim in February 1985 and April 1990.  Rating 
decisions in July 1985 and January 1992 did not reopen the 
claim.  The veteran did not appeal the rating decisions of 
July 1985 and January 1992, which became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) (2000).

Another request for service connection for a right shoulder 
disability was received from the veteran in April 1993.  In 
September 1994, the RO granted service connection for right 
shoulder dislocation and assigned a 20 percent evaluation 
effective from April 1, 1993, the date of receipt of the 
veteran's reopened claim.  Based upon the foregoing facts, 
the Board finds that the correct effective date for the grant 
of service connection for right shoulder dislocation was 
April 1, 1993, the date of receipt of the reopened claim, 
which was the effective date assigned by the 

RO.  The Board recognizes that the veteran claimed 
entitlement to service connection on previous occasions.  
However, as he did not appeal the prior denials, those 
decisions became final, and the effective date of the grant 
of service connection for right shoulder dislocation is April 
1, 1993.  38 C.F.R. § 3.400 (r). 


ORDER

An effective date earlier than April 1, 1993, for a grant of 
service connection for right shoulder dislocation is denied.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991). 
Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that VA assist a veteran with the 
development of facts pertinent to a "well-grounded" claim 
for benefits, whereas the revised version of this statute 
contains no such requirement and expands VA's duty to assist 
a claimant in the development of the facts pertinent to his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No 106-475, 114 Stat. 2096 (2000).

The veteran's service medical records show an assessment of 
muscle strain of the low back in August 1981.  Objective 
findings included pain on palpation, limited range of motion, 
and pain with straight leg raising.  Subsequent service 
medical 
records, including a separation examination, are negative for 
findings related to the low back.

VA outpatient records show that the veteran was assessed with 
chronic low back pain in October 1995, over 12 years after 
his separation from service. At a personal hearing before the 
undersigned in June 2000, the veteran claimed that he had 
received medication and physical therapy for his low back 
from VA facilities in 1984 or 1985.

The veteran's mother and former wife submitted letters in 
July 2000 in which they stated that the veteran had back 
problems when he returned from active service. 

As to the veteran's psychiatric claim, the service medical 
records contain no complaints, findings, or diagnoses of a 
psychiatric disorder.  VA outpatient records show that the 
veteran was followed in a mental health clinic from 1990 to 
1998 with diagnoses of chronic schizophrenia, schizoaffective 
disorder, panic disorder, adjustment disorder, and 
depression.  In March 1990, the veteran was hospitalized for 
schizoaffective disorder and drug and alcohol abuse and, in 
August 1996, he was admitted for schizoaffective disorder, 
depressed.

In a May 1997 letter, a VA clinical social worker reported 
that the veteran had schizoaffective disorder and that he had 
been a patient at the VA outpatient clinic for several years.  
In a July 1997 letter, she stated that the veteran claimed 
that he had auditory hallucinations prior to discharge from 
active service.

The veteran testified in June 2000 that he had psychiatric 
symptomatology in service and that he had confided his 
symptoms to a chaplain.  He reported that he first received 
psychiatric treatment in 1988 or 1989 at a private hospital.  
The veteran's mother and former wife submitted letters in 
July 2000 in which they reported that the veteran had 
irritability, auditory hallucinations, and paranoia when he 
returned from service.

The Board finds that the VCAA requires VA to afford the 
veteran VA examinations at which the examining physicians are 
requested to offer opinions as to the relationship, if any, 
between current back and psychiatric disorders and the 
veteran's active service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This case will be remanded to the RO for that purpose.
 
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for back and 
psychiatric symptoms since his separation 
from service in April 1983.  After 
obtaining any necessary releases from the 
veteran, the RO should attempt to obtain 
copies of all such clinical records not 
already contained in the claims file.  In 
the event that any records identified by 
the veteran are not obtained, the RO 
should comply with the notice provisions 
of the VCAA. 

2.  The veteran should then be scheduled 
for VA examinations by appropriate 
specialists in connection with his claims 
for service connection for a low back 
disorder and an acquired psychiatric 
disorder.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  All clinical and 
special test findings should be reported.  
The examiners should clearly report 
whether or not medical diagnoses of a 
current back disability and a current 
psychiatric disability are appropriate.  
The examiner who examines the veteran's 
back should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current back disorder, 
if found, is related to an injury or 
injuries while the veteran was on active 
duty.  The psychiatric examiner should 
offer an opinion as to the likely time of 
onset of any currently diagnosed Axis I 
psychiatric disorder.  Specifically, he 
or she should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current Axis I 
disorder or disorders were present when 
the veteran was on active duty from 
December 1977 to December 1980 or from 
April 1981 to April 1983.  If a current 
psychosis is diagnosed, the examiner 
should offer an opinion on the question 
of whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that the current psychotic disorder was 
present during the veteran's periods of 
active duty or during the one-year 
presumptive period from April 1983 to 
April 1984.  A rationale for all opinions 
expressed should be provided. 

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the VCAA.

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection may 
be granted for a low back disorder and/or 
an acquired psychiatric disorder.  As to 
any issue which remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order. 

The purposes of this remand are to assist the veteran and to 
obtain clarifying medical information. The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters remanded by the Board to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


